Citation Nr: 0334644	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-19 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Propriety of reduction of evaluation for status post injury, 
left wrist, from 10 percent to 0 percent disability.



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel









INTRODUCTION

Appellant had active service from September 1992 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Providence, 
Rhode Island, Regional Office (RO), that reduced the 
disability rating for status post injury, left wrist, from 10 
percent to 0 percent.  Actually the noncompensable rating was 
continued, payments had been previously suspended when the 
appellant had failed to report to an examination.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.   See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326) (2002).  This 
law redefined the obligations of VA and imposed an enhanced 
duty on VA to assist a claimant in developing his claim.  The 
VCAA also imposed an enhanced duty on VA to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law was 
generally considered to be applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000). 

The Board notes the background of this case in regard to 
application of the VCAA.  Appellant submitted a claim in July 
1995 for residuals to a broken left wrist.   A VA medical 
examination found no evidence of fracture, but determined 
that appellant has traumatic arthritis in the left wrist, and 
RO issued a rating decision in February 1996 allowing a 10 
percent disability rating for arthritis under Diagnosis Code 
5010.   A subsequent VA medical examination in May 1998 
disputed the presence of arthritis or any disability, but RO 
was unable to contact appellant for a medical examination to 
resolve the discrepancy.  In November 1998, RO issued a 
rating decision continuing the 10 percent disability, pending 
physical reexamination of appellant.  These actions occurred 
prior to enactment of the VCAA.

RO terminated appellant's monthly disability payments in 
March 2001 due to appellant's repeated failures to report for 
medical re-examination, and appellant responded by letter in 
April 2001.  Appellant was finally reexamined by a VA medical 
examiner in May 2001, who found no evidence of arthritis and 
no objective evidence of a disability to the left wrist.  RO 
thereupon issued a new rating decision in November 2001 
reclassifying the condition as Diagnosis Code 5215 (wrist, 
limitation of motion) and assigning 0 percent disability 
based upon the rating schedule.  

According to the timelines for Adjudicative Actions as listed 
in the RO's Statement of the Case, the RO considers the 
instant claim to have been filed on April 5, 2001(date of 
appellant's letter to RO responding to the termination of his 
monthly payments).  The Board accepts this as the date the 
instant claim was filed, and accordingly applies the duty-to-
notify and duty-to-assist provisions of the VCAA to this 
case.  

Upon receipt of a claim, VA must notify the claimant of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 3.159(b) (2003); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
There is nothing in the file to indicate that the appellant 
was sent a comprehensive VCAA letter between the filing of 
the claim in April 2001 and the rating decision that is now 
under appeal.   

Accordingly, this case is REMANDED to the RO for the 
following:

1.  RO must review the file and ensure 
that all VCAA notice obligations have 
been complied with in accordance with 
applicable rules, statutes, and 
precedential Court decisions.

2.  After completing any necessary 
development in addition to that listed 
above, if evidence is obtained, the RO 
should adjudicate the claim based upon 
the evidence of the entire file.  If no 
new evidence or argument is received, 
the case should be returned to the 
Board.

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




